Title: William J. Coffee’s Estimate for Varnishing Thomas Jefferson’s Paintings, 16 March 1820
From: Coffee, William John
To: Jefferson, Thomas


					
						
							
								
							
						
						On looking over Mr Jefferson Paintings I find som of them will want much doing to and som not so much except that all must be well Varnished, I think they will take in time fifty days
						I Value My time when I am employed at five Dollars pr day, but in the case of Mr Jeffersons Pictures I Shall Say three Dollars pr day.
						
						There are I think fifty Paintings and therefore the expencs can easily be Computed, the rest must be Left to Mr Jefferson
						
							W. J. Coffee
						
					
					
						NB. Mr: Jefferson
						would have to find about 3 Pints good Varnish
						two Quarts good Linseed Oil
						One Quart of S/t turpentine
						
							
								16th day of March 1820
							
						
					
				